In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0296V
                                   Filed: September 16, 2015
                                           Unpublished

****************************
NADARA SHIVES,             *
                           *
                           *
               Petitioner, *                               Damages Decision Based on Proffer;
                           *                               Influenza (“flu”) vaccine; Shoulder Injury
v.                         *                               Related to Vaccine Administration
                           *                               (“SIRVA”); Special Processing Unit
                           *                               (“SPU”)
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
               Respondent. *
****************************

Lauren E. Faga, Conway Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Glenn A. MacLeod, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Vowell, Special Master:

       On March 23, 2015, Nadara Shives filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq, 2 [the
“Vaccine Act” or “Program”]. The petition alleged that as a result of an influenza (“flu”)
vaccination on September 20, 2013, petitioner suffered a right shoulder injury related to
vaccine administration (“SIRVA”). The case was assigned to the Special Processing
Unit of the Office of Special Masters (“SPU”).

     On June 12, 2015, I issued a ruling on entitlement, finding petitioner entitled to
compensation. On September 16, 2015, respondent filed a proffer on award of
compensation (“Proffer”) detailing compensation for all elements of compensation to
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). In accordance with
Vaccine Rule 18(b), petitioners have 14 days to identify and move to delete medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
which petitioner would be entitled under §15(a). According to respondent’s Proffer,
petitioner agrees to the proposed award of compensation.

     Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $120,000.00 in the form of a check payable to petitioner.

      This amount represents compensation for all damages that would be available
under §15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3


IT IS SO ORDERED.
                                                                 s/Denise K. Vowell
                                                                 Denise K. Vowell
                                                                 Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

************************** * *
                              *
NADARA SHIVES,                *
                              *
               Petitioner,    *
                              *
v.                            *                              No. 15-296V (ECF)
                             *                               SPECIAL MASTER
                              *                              DENISE K. VOWELL
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
               Respondent     *
*****************************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION


       Respondent filed her Vaccine Rule 4(c) Report on June 11, 2015, conceding that

petitioner was entitled to receive compensation for a shoulder injury related to vaccine

administration (“SIRVA”), which was caused by the flu vaccination she received on September

20, 2013. On July 8, 2015, the Special Master issued a decision finding that a preponderance of

the medical evidence established that petitioner’s SIRVA injury was causally related to the flu

vaccination she received on September 20, 2013. The parties proceeded thereafter to address the

amount of compensation to be awarded in this case.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a total lump sum of $120,000.00, which amount represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

1
  Should petitioner die prior to entry of judgment, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering, and the parties reserve the
right to move the Court for appropriate relief.
II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $120,000.00 in the form of a check payable to petitioner.

Petitioner agrees.

                                           Respectfully submitted,

                                           BENJAMIN C. MIZER
                                           Principal Deputy Assistant Attorney General

                                           RUPA BHATTACHARYYA
                                           Director
                                           Torts Branch, Civil Division

                                           VINCENT J. MATANOSKI
                                           Deputy Director
                                           Torts Branch, Civil Division

                                           LYNN E. RICCIARDELLA
                                           Senior Trial Attorney
                                           Torts Branch, Civil Division

                                           /s/ GLENN A. MACLEOD
                                           GLENN A. MACLEOD
                                           Senior Trial Counsel
                                           Torts Branch, Civil Division
                                           U.S. Department of Justice
                                           P.O. Box 146, Benjamin Franklin Station
                                           Washington, D.C. 20044-0146
                                           Tel.: (202) 616-4122

DATE: September 16, 2015




                                              2